Filed pursuant to Rule424(b)(3) SEC Registration No.333-121238 [THE FOLLOWING IS TEXT TO A STICKER THAT WILL ACCOMPANY THE PROSPECTUS IN A MANNER THAT WILL NOT OBSCURE THE RISK FACTORS ON THE COVER PAGEOF THE PROSPECTUS: SUPPLEMENTAL INFORMATION — The Prospectus of Cornerstone Core Properties REIT,Inc. consists of this sticker, the Prospectus dated May 30, 2007, Supplement No.6 dated December 21, 2007, Supplement No.8 dated April 1, 2008 and Supplement No. 9 dated May 30, 2008.] SUPPLEMENT NO. 9 DATED MAY 30, 2008 TO THE PROSPECTUS DATED MAY30, 2007 OF CORNERSTONE CORE PROPERTIES REIT, INC. This document supplements, and should be read in conjunction with, the prospectus of Cornerstone Core Properties REIT, Inc. dated May 30, 2007, as supplemented by supplement no. 6 dated December 21, 2007 and supplement no.8 dated April 1, 2008. As used herein, the terms “we,” “our” and “us” refer to Cornerstone Core Properties REIT, Inc. and, as required by context, Cornerstone Operating Partnership, L.P., which we refer to as our “Operating Partnership.” Capitalized terms used in this supplement have the same meanings as set forth in the prospectus. The purpose of this supplement is to disclose: · the status of the offering; · the acquisition and related financing of a multi-tenant industrial property containing approximately 181,300 square feet in Sanford, Florida; · the resignation of our Chief Operating Officer and Chief Investing Officer; · “Management’s Discussion and Analysis of Financial Condition and Results of Operations” as filed in our quarterly report on Form 10-Q for the period ended March31, 2008; and · our unaudited financial statements and the notes thereto as of and for the quarter ended March31, 2008. Status of the Offering As of May 16, 2008 we have received gross proceeds of approximately $100.1 million from the sale of common stock in our initial public offering. Acquisition and Related Financing of Monroe North CommerCenter On April 17, 2008, we purchased an existing multi-tenant industrial property known as Monroe North CommerCenter from Realvest-Monroe Commercenter, LLC, a non-related party.The purchase price was approximately $14.3 million after giving effect to negotiated price reductions of approximately $0.9 million related to market conditions and assumption of the seller’s existing mortgage loan on the property.The acquisition was funded with net proceeds raised from our ongoing public offering and the assumption of an existing mortgage loan on the property with Transamerica Life Insurance Company.Pursuant to the loan assumption agreement, we assumed the outstanding principal balance of approximately $7.4 million on the Transamerica mortgage loan.The loan matures on November 1, 2014 and bears interest at a fixed rate of 5.89% per annum. Monroe North CommerCenter consists of approximately 181,300 square feet of leaseable space in two buildings located on approximately 14 acres of land in Sanford, Florida, in Seminole County, a part of the greater Orlando metropolitan area.The property is currently 100% leased at an average annual rent of $6.20 per square foot to 15 tenants whose spaces range in size from approximately 7,300 square feet to approximately 29,000 square feet. Metropolitan Orlando’s central location offers almost equidistant access to the state’s other major metropolitan centers, positioning the region as a hub with quick, easy access to air, land and water transportation routes. We believe this network of air routes, rail systems and interstate highways as well as nearby deep-water ports is attractive to manufacturing, warehouse and distribution sector businesses.Monroe North CommerCenter benefits from a desirable North Orlando location and from immediate access to a major interstate highway interchange. 1 The following table sets forth lease expiration information for the next ten years. Approx Percentof Percentof No.of Amountof BaseRentof TotalLeaseable Total YearEnding Leases ExpiringLeases ExpiringLeases AreaExpiring AnnualBase December31, Expiring (Sq.Feet) (Annual$) % RentExpiring 2008 3 32,541 228,000 19.0 % 21.5 % 2009 2 30,268 160,000 17.7 % 15.1 % 2010 7 70,086 477,000 40.9 % 45.0 % 2011 — % — % 2012 2 38,392 195,000 22.4 % 18.4 % 2013 — % — % 2014 — % — % 2015 — % — % 2016 — % — % Total 14 171,287 1,060,000 100.0 % 100.0 % In evaluating Monroe North CommerCenter as a potential acquisition and determining the appropriate amount of consideration to be paid, we considered a variety of factors including overall valuation of net rental income, location, demographics, physical condition, tenant mix, quality of tenants, length of leases, price per square foot and occupancy and analyzed comparable properties in the market. We do not intend to make significant renovations or improvements to the Monroe North CommerCenter. Our management believes that Monroe North CommerCenter is adequately insured. For federal income tax purposes, the depreciable basis of the property is estimated at approximately $12.1 million, which is subject to final adjustment. The depreciation expense will be calculated using the straight-line method based upon an estimated useful life of 39 years for the building and site improvement costs and the related lease term for the tenant improvements. Leasing commissions will be amortized over the initial term of the related leases.
